OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                 ncc?A AOXJ2308a GAPITOL STATION, AUSTIN, TEXAS 78711
                 STATE OF TEXAS             ""
                                            IU -
                                                      *^Jwn-r-
                 PENALTY FOR
                 PRIVATE USE
                                                                                 $ 000.275
 6/3/2015                        , l:\                         ^c6°A°tiS»?-o&M&iaR
 PRIEGO, MARISOL                Tr. Ct/No. 41,399-B                       PD-0269-15
 On this day, the Appellant's petition for discretionary review has been refused.
                                         •; ^      • '-.                     Abel Acosta, Clerk

                               MARISOL PRIEGO
                               TDC# 1608599
                               MURRAY UNIT
                               1916 N. HWY 36 BYPASS
                                                                                      UTF
                               GATESVILLE, TX 76596




1EBN3B   7B53&                     •iiIIi'iii,IIIi,''II'I,mIi'tiIi'i»i-Ii"'I'JII'Ij'IiI,t'